                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

                            * * * * * * * * * * * * * * * * * *

Jermaine Terrell Jackson,

                    Petitioner,

      vs.                                           ORDER ADOPTING
                                                REPORT AND RECOMMENDATION

Warden Marques,                                      Civ. No. 18-2679 (MJD/LIB)

                    Respondent.

                            * * * * * * * * * * * * * * * * * *

      Based upon the Report and Recommendation of United States Magistrate Judge

Leo I. Brisbois, and after an independent review of the files, records and proceedings in

the above-entitled matter, IT IS ORDERED:

      1.     That this Petition for a Writ of Habeas Corpus [Docket No. 1] is DENIED

as moot, and this action is DISMISSED with prejudice.

      LET JUDGMENT BE ENTERED ACCORDINGLY




DATED: June 5, 2019                             s/ Michael J. Davis
                                                Michael J. Davis
                                                United States District Court
